FILED
                           NOT FOR PUBLICATION                               FEB 27 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50529

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01029-LAB

 v.
                                                 MEMORANDUM*
FIDEL ANGEL-RUIZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Fidel Angel-Ruiz appeals from the district court’s judgment and challenges

the 78-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Angel-Ruiz contends that the district court clearly erred when it denied his

request for a minor role adjustment under U.S.S.G. § 3B1.2. The record reflects

that the court properly compared Angel-Ruiz to his co-participants in the offense,

and considered all of the factors enumerated in the commentary to the minor role

Guideline. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015); United States v. Quintero-

Leyva, 823 F.3d 519, 523 (9th Cir. 2016). In light of the totality of the

circumstances, including Angel-Ruiz’s repeated involvement in transporting drugs

into the United States and money back to Mexico, we conclude that the district

court did not clearly err in finding that Angel-Ruiz was not a minor participant.

See Quintero-Leyva, 823 F.3d at 522-23.

      AFFIRMED.




                                          2                                   15-50529